
	
		IV
		111th CONGRESS
		2d Session
		H. RES. 1053
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mrs. Dahlkemper
			 submitted the following resolution; which was referred to the
			 Committee on Energy and
			 Commerce
		
		RESOLUTION
		Recognizing that women are equally affected
		  by colon cancer.
	
	
		Whereas in 2009, 54,090 new cases of colorectal cancer
			 occurred in women;
		Whereas it is estimated that in 2009, colorectal cancer
			 will cause the deaths of 24,680 women, making it the third leading
			 cancer-related cause of death in women nationwide;
		Whereas a common perception exists that colon cancer
			 affects only men and not women;
		Whereas screening is allowing more colorectal cancers to
			 be found earlier when the disease is easier to cure;
		Whereas obesity more than doubles a woman’s risk of
			 developing colon cancer or growths that can lead to colon cancer, making it the
			 leading risk factor for women for the disease;
		Whereas healthy women face a lower overall mortality rate
			 and a decreased risk of cancer recurrence; and
		Whereas regular physical activity lowers the risk of colon
			 cancer: Now, therefore, be it
		
	
		That the House of
			 Representatives—
			(1)recognizes that women are equally affected
			 by colon cancer;
			(2)urges women to
			 regularly undergo diagnostic screening for colon cancer as recommended by their
			 doctors;
			(3)recognizes the
			 importance of colon health in women and of detecting colon cancer in its
			 earliest stages; and
			(4)urges women to
			 exercise regularly and to eat a healthy and well-balanced diet to reduce the
			 risk of colon cancer.
			
